First Amendment to the Blue Sky Agreement Dated December 3, 2004, by and among California Investment Trust and California Investment Trust II and ALPS Mutual Funds Services, Inc. THIS AMENDMENT is made as of September 1, 2006, by and between CALIFORNIA INVESTMENT TRUST AND CALIFORNIA INVESTMENT TRUST II,(individually a "Fund" and collectively the "Funds") and ALPS MUTUAL FUNDS SERVICES, INC. ("ALPS"). WHEREAS, the Funds and ALPS have entered into a Blue Sky Services Agreement (the "Agreement") dated December 3, 2004. WHEREAS, the Funds are being consolidated into one single Delaware Statutory Trust as of January 1, 2007. WHEREAS, the Funds and ALPS wish to modify the Agreement. NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as follows: 1. Consolidationof Trusts.Effective January 1, 2007, all references to "California Investment Trust" and "California Investment Trust II"should be deleted and replaced with a single reference to "California Investment Trust". 2. Changeinincorporation. Effective January 1, 2007, all references to the Funds as "Massachusetts business trusts" should be deleted and replaced with "Delaware statutory trusts." 2. NameChange.All references to "ALPSMutual Funds Services, Inc." should be deleted and replaced with "ALPS Fund Services, Inc." 3. Miscellaneous.Other than as amended hereby, all terms and conditions of the Agreement are unchanged and remain in full force and effect. This Amendment shall be deemed to be an amendment to the Agreement and shall be governed by the laws of the State of Colorado. IN WITNESS WHEREOF, this Amendment has been executed by a duly authorized representative of each of the parties hereto as of the date of the Amendment first set forth above. CALIFORNIA INVESTMENT TRUST /s/ StephenC. Rogers Name: Stephen C.Rogers Title: President CALIFORNIAINVESTMENTTRUSTII /s/ Rodney D. Yee Name: Rodney D. Yee Title: COO ALPS FUNDS SERVICES, INC. By: /s/ Jeremy O. May Name Jeremy O. May Title: Managing Director
